In a contested probate proceeding, the contestant appeals from an order of the Surrogate’s Court, Rockland County, entered April 16, 1973, which denied his motion inter alla to change the place of trial of the proceeding from Rockland County to New York County. Order reversed, without costs, and motion granted to the extent that the trial is transferred to the Supreme Court, Orange County, with a preference for immediate trial. In our opinion, the interests of justice require that the place for the trial of the framed issues be transferred out of RocMand County. Hopkins, Acting P. J., Munder, Latham, Christ and Benjamin, JJ., concur. '